                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

APPLIED UNDERWRITERS, INC., A
Nebraska Corporation; and APPLIED
RISK SERVICES, INC.,                                             8:15CV224

                   Plaintiffs,
                                                                      ORDER
      vs.

MADRON SERVICES, INC., A New
Mexico Corporation; GOLIATH
EXCAVATION SERVICES, LLC, A New
Mexico Limited Liability Company;
MADRON ENTERPRISES, LLC, A New
Mexico Limited Liability Company;
MADRON MINING, INC., A New
Mexico Corporation; and MADRON
SURVEYING, INC., A New Mexico
Corporation;

                   Defendants.


      IT IS ORDERED that:

      (1)    Within fourteen (14) calendar days of the date of this order, the
parties shall file a joint stipulation for dismissal (or other dispositive stipulation)
with the clerk of the court, together with submitting to the trial judge a draft order
which will fully dispose of the case.

      (2)    Absent    compliance       with   this   order,   this    case   (including   all
counterclaims and the like) may be dismissed without further notice.

      Dated this 8th day of July, 2019.
                                                  BY THE COURT:

                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
